Title: To James Madison from Henry Lee, 25 January 1790
From: Lee, Henry
To: Madison, James


Dear Sir
Stratford 25h. Jany. 90
I beg leave to make known to you the bearer Docr. Morrow.
He was early engaged in the service of the U States as a naval surgeon. He continued in this employment thro various vicissitudes, suffering extreme hardships, & acquitted himself with honor & reputation.
He understands that naval hospitals will be established & wishes to resume his old employment.
His knowledge, his amiability of character, his past services & his present situation unite in rendering me very solicitous for his success.
Your aid as far as you may think proper will be extremely pleasing to Mr. Morrow ever esteemed by your aff. frien⟨d⟩
Henry Lee
